Citation Nr: 0300413	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of a shrapnel wound of the right forearm and hand, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for post-
traumatic arthritis of the right elbow, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation 
for shrapnel wound scars of the left chest and 
epigastrium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 
to November 1945.  The record shows that the veteran was 
awarded a Purple Heart. 

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied increased ratings for: (1) 
residuals of a wound of the right forearm and hand; (2) 
arthritis of the right elbow, and for (3) shrapnel wound 
scars of the left chest and epigastrium.

In May 2002, the RO denied a claim of entitlement to an 
effective date prior to July 1994 for the grant of 
entitlement to service connection for post-traumatic 
arthritis of the right elbow.  That decision was not 
appealed and therefore the claim is not before the Board 
for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002)) became law.  This 
statute redefined the obligations of VA with respect to 
the duty to assist, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
new law also eliminated the concept of a well-grounded 
claim and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7(a), 114 Stat. at 2099-2100.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, 
VA has published new regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

In this case, the RO most recently adjudicated the claims 
on appeal in a March 1999 rating decision, following which 
a Statement of the Case was issued in February 2000.  
Accordingly, the veteran has not been advised of the 
provisions of the VCAA, which were subsequently enacted in 
November 2000, or of its implementing regulations.  
Although the case was transferred to the Board in November 
2002 (two years after enactment of the VCAA), there is no 
indication in the file that the RO notified the appellant 
of the new law.

Because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were 
to proceed to issue a decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In addition, there has been a change in the law effecting 
the adjudication of the claim of entitlement to a 
compensable evaluation for shrapnel wound scars of the 
left chest and epigastrium, which is currently evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Effective 
August 30, 2002, the rating criteria applicable to 
evaluating skin conditions under 38 C.F.R. § 4.118, have 
been amended.  See 67 Fed. Reg. 49,590-599 (July 31, 
2002).  In this case, the new regulatory criteria used for 
the evaluation of skin conditions have not yet been 
applied to the veteran's claim.  Since this change in law 
occurred while the appeal was pending, the Board must 
apply the version of the law that is more favorable to the 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, we must apply the old law prior to the 
effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective 
date of the Act or administrative issue).  

Finally, a review of the claims presented reflects that 
additional evidentiary development is required.  The 
record reflects that the veteran has not been examined by 
VA since August 1998 and that essentially no clinical 
evidence pertaining to the his claims has been added to 
the record since that time.  Therefore, the veteran will 
be given an opportunity to identify and present any 
additional evidence pertinent to his claims and to report 
for a VA examination.

Accordingly, this case is REMANDED for the following 
actions:

1.  The appellant should be contacted 
to ascertain whether he has any 
additional medical evidence, 
information, or further argument to 
present in support of his appeals.  He 
should be requested to provide the 
names, addresses, and approximate dates 
of treatment for all health care 
providers who may possess any treatment 
records dated from 1998 forward 
pertaining to his disabilities of the 
right forearm and hand, right elbow, 
and shrapnel wound residuals and scars 
of the left chest and epigastrium.  Any 
additional evidence provided by the 
veteran should be associated with the 
file, and any indication from the 
veteran that he has no additional 
evidence, information, or argument to 
present should be documented for the 
record.  If the veteran provides 
additional information in the form of 
the names, addresses, and approximate 
dates of treatment by any health care 
providers, VA or non-VA, who have 
treated him for his disabilities, he 
should execute any necessary 
authorizations, and the named health 
care providers should be contacted and 
asked to provide copies of all clinical 
records documenting their treatment.

2.  The RO should schedule the 
appellant for orthopedic and skin 
examinations, to evaluate the severity 
of the veteran's service-connected 
disabilities of the right forearm and 
hand, right elbow (arthritis), and 
shrapnel wounds residuals and scars of 
the left chest and epigastrium.  The 
claims folder and a copy of this Remand 
must be made available to the 
examiner(s) prior to the 
examination(s).  A notation to the 
effect that review of those records 
took place should be included in the 
examination report(s).  All tests and 
studies should be conducted, to include 
range of motion testing of the right 
forearm and hand, and all clinical 
findings, including evidence of muscle 
damage of the right wrist, fingers and 
thumb should be described in detail.  
In addition, the examiner should report 
any indication of pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
forearm and hand, and right elbow, and 
to the extent possible, should opine as 
the extent to which such symptoms, if 
shown, result in functional impairment. 

The examination of the skin should 
include an evaluation of the extent of 
scarring of the left chest and 
epigastrium, any indication of 
tenderness, pain and/or disfigurement 
attributable to the scarring, and any 
limitation of function of the effected 
area, caused by the scarring. 

3.  The RO should review the claims 
file and ensure that all notification 
and development action required under 
the VCAA by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) are 
fully complied with and satisfied.

4.  Thereafter, the RO should 
readjudicate the veteran's claims, to 
include consideration of the newly 
enacted provisions of 38 C.F.R. 
§ 4.118, pertaining to the evaluation 
of skin conditions.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).   If the 
benefits sought on appeal remain 
denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if 
in order. The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


